                         UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                               Civil Action No. 1:20-cv-457

 DEMOCRACY NORTH CAROLINA, et                    )
 al.,                                            )
                                                 )
               Plaintiffs,                       )
        v.                                       )
                                                 )      RESPONSE TO PLAINTIFFS’
 THE NORTH CAROLINA STATE                        )      MOTION FOR AFFIRMATIVE
 BOARD OF ELECTIONS; et al.,                     )          RELIEF [D.E. 156]
                                                 )
               Defendants,                       )
                                                 )
and                                              )
                                                 )
 PHILIP E. BERGER, etc., et al.,                 )
             Intervenors.                        )


       Defendants, the North Carolina State Board of Elections; Damon Circosta, in his

official capacity as Chair of the State Board of Elections; Stella Anderson, in her official

capacity as Secretary of the State Board of Elections; Jeff Carmon III, in his official

capacity as Member of the State Board of Elections; and Karen Brinson Bell, in her official

capacity as Executive Director of the State Board of Elections (collectively “Executive

Defendants”), through undersigned counsel, hereby submit this Response to Plaintiffs’

Motion for Affirmative Relief. [D.E. 156].

                                    INTRODUCTION

       Plaintiffs request that this Court order elections procedures fashioned by the

Plaintiffs that best suits their preferences. Not only would granting that relief violate the


                                             1



      Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 1 of 17
Court’s prior instructions and governing legal principles, it ignores the fact that this matter

does not exist in a vacuum. The State Board must prepare and implement election

procedures that comply with state and federal law, respond to multiple ongoing legal

actions with diverse and often adverse claims, as well as proactively address potential

claims, all while ensuring that any proposed procedure does not violate court orders already

in place. This is no easy task. Plaintiffs’ request equates to this Court drafting its own

election procedures by picking and choosing the provisions preferred by plaintiffs. This

would only invite new litigation, reopen resolved claims, and result in greater confusion

for the voters and election staff.

       On 4 August 2020, this Court issued a preliminary injunction that instructed the

State Board or Legislative Defendants to implement a statewide uniform cure procedure

that provides due process to voters before a ballot is rejected. D.E. 124, pp. 182, 185. The

Legislative Defendants took no action.

       In response to this Court’s Order, the State Board implemented the August 21, 2020

Numbered Memo 2020-19, which provided a cure process for deficient absentee ballots.

After its implementation, it became apparent that revisions to the cure process were

necessary to address issues that arose after the start of absentee voting, and because of

several additional legal actions brought against the State Board. As a result, the State Board

unanimously chose to implement the September 22, 2020 Numbered Memo 2020-19.

                                STATEMENT OF FACTS

       On 4 August 2020, this Court entered an injunction that prevented the State Board

from disallowing or rejecting absentee ballots with material errors subject to remediation,

                                              2



     Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 2 of 17
such as deficient witness contact information, until such time that the State Board, or

Legislative Defendants, implemented a statewide uniform cure procedure that provides due

process to voters before a ballot is rejected. D.E. 124, pp. 182, 185.

       Prior to the 4 August 2020 injunction, the State Board was already considering the

means by which a standardized cure process could be implemented for this election. See

Affidavit of Karen Bell, D.E. 58-1, ¶17. In continuing that process and in order to respond

to the injunction in this matter, the State Board implemented the August 21, 2020

Numbered Memo 2020-19. See the August 21, 2020 Numbered Memo 2020-19 at D.E.

151-1; see also Affidavit of Karen Bell, D.E. 151-3, ¶6. Under this cure process, the voter

could cure any error related to the voter’s signature via affidavit, but for witness or assistant

mistakes, the ballot was spoiled, and a new absentee ballot was sent to the voter. D.E. 151-

1.

       Due to the COVID-19 pandemic, there are now ten times more voters voting

absentee in this election than the 2016 election.1 As a result, there is a significant amount

of voters voting absentee for the first time, leading inevitably to a significant amount of

voter confusion and mistakes with absentee ballot procedures.

       With this process in place when absentee voting began on September 4, 2020, it

quickly became apparent to the State Board that the witness portion of the ballot container

envelope containing three sections to fill out (printed name, printed address, and signature),

only one of which was shaded (the signature), was leading to overwhelming confusion


1
 https://s3.amazonaws.com/dl.ncsbe.gov/Press/NC%20Absentee%20Ballot%20Requests%20for%202020%20Gener
al%20Election/Daily_Absentee_Request_Report_2020Sep30.pdf

                                                 3



     Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 3 of 17
amongst the voting public. D.E. 151-3, ¶ 7. Equally troubling was that these mistakes

disparately impacted Black, Hispanic, Asian, and Native American voters. D.E. 151, p. 4-

5.

       As a result, the State Board deemed it necessary to revise the memo to address this

concern as well as the concerns raised in the additional litigation that arose in the interim.

D.E. 151-3, ¶ 9. In order to address these myriad issues, the numerous related lawsuits,

and to address the need for finality, the State Board determined it was in the best interests

of voters to resolve the ongoing litigation by revising Numbered Memo 2020-19 in a

manner that was the least likely to result in disenfranchisement. Id.

       In the revised Numbered Memo 2020-19, dated September 22, 2020, section 2

details the types of deficiencies elections staff will encounter when reviewing absentee

ballot envelopes and how to address those deficiencies. D.E. 151-2, pp. 2-3. Where an

absentee ballot envelope arrives open, or the envelope indicates the voter is requesting a

replacement ballot, the staff shall spoil the ballot and reissue a new ballot. Id., p. 3.

However, the voter can cure certain deficiencies with a certification. Those include when

a voter failed to sign, a voter signed the wrong place, witness or assistant did not print

name, witness or assistant did not print address, witness or assistant did not sign, or the

witness or assistant signed on the wrong line. Id., p. 2.

       Under section 3 of Numbered Memo 2020-19, when a ballot arrives with a

deficiency that can be cured, the county board elections staff contact the voter in writing

within one business day of discovering the issue to alert them and provide them with the

cure certification. Id., p. 3-4. The county board does this in writing to the same address

                                              4



     Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 4 of 17
used on the initial request, and via email or telephone, so as to ensure that the actual voter

is aware of the deficiency and that the certification needs to be returned. Id. Nearly 97%

of voters who requested an absentee ballot provided an email, a phone number, or both.

D.E. 151-3, ¶ 13. Notably, in order to avoid potential time constraints near Election Day,

the new cure process allows for electronic service of the cure certification and electronic

return of the cure certification that can be performed by the voter themselves without

coordinating with a witness. D.E. 151-2, pp. 3-4.

       The certification requires the voter to provide a sworn statement under penalty of a

Class I felony under North Carolina law that they are an eligible voter, registered to vote,

voted and returned their absentee ballot, and that they have not voted and will not vote

other than the one ballot already submitted. Id., p. 7. The certification must be received

by the county board of elections prior to the close of business on 12 November 2020, the

day before the county canvas meeting at which the county board considers the absentee

ballot along with the certification to determine whether to accept or reject the ballot. Id.

       On 2 October, 2020, the Superior Court of Wake County entered a Consent

Judgment that implemented Numbered Memo 2020-19, 2020-22, and 2020-23. N.C,

Alliance for Retired Americans v. State of North Carolina, No. 20-CVS-8881 (Wake Cnty.

Super. Ct.); see also Moore v. Circosta, 1:20-cv-911, D.E. 1-2 (M.D.N.C.). The court in

that matter specifically found that these remedies were warranted and lawful under North

Carolina Constitutional and state law. Id.

       The Legislative Defendants and Republic Committee Defendants filed new actions

in the Eastern District of North Carolina and obtained Temporary Restraining Orders

                                              5



     Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 5 of 17
enjoining the State Court ruling to implement the Numbered Memos. Moore v. Circosta,

1:20-cv-911, D.E. 47 (3 October 2020); Wise v. N.C. State Board of Elections, 1:20-cv-

912, D.E. 25 (3 October 2020).

         On 2 October 2020, this Court issued an Order inviting the parties to submit further

briefing of specific questions of law and any motions for affirmative relief, “be it

construction and enforcement of this court’s order, (D.E. 124), or injunctive relief of some

description.” D.E. 152. In response to this Order, Plaintiffs filed a motion for affirmative

relief seeking to have this Court fashion a new cure policy for the State Board by picking

and choosing discrete subparts of the August 21, 2020 Numbered Memo 2020-19 and the

September 22, 2020 Numbered Memo 2020-19 in a piecemeal fashion. D.E. 156. This

request for relief exceeds the express directive from this Court that it does not intend to

instruct state officials how to conform with state law, but only whether the September 22,

2020 memo unconstitutionally modified the North Carolina’s legislative scheme. D.E.

152, pp. 4-5.

                                       ARGUMENT

         As a threshold issue, Executive Defendants incorporate by reference their response

to the Plaintiffs’ motion to enforce. D.E. 151.

   I.       Plaintiffs’ Request for the Court to Create Election Procedures is
            Improper.

         A. This Court Should Decline Plaintiffs’ Invitation To Micromanage North
            Carolina’s Elections And Allow the Executive Defendants to Implement a
            Cure Process, Particularly in Light of Ongoing Litigation.

         Plaintiffs present the Court with an extended wish list of proposed modifications to


                                              6



        Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 6 of 17
its order, drawing from a number of sources and asking the Court to micromanage the

minutiae of the November elections on plaintiffs’ behalf. The Court should decline that

invitation. The initial order instructed Executive Defendants to implement a standardized

cure process that provided procedural due process to voters. D.E. 124, p. 159. The Court

left it to the State Board to implement the rule. Id. at 185. The Executive Defendants’

simultaneous efforts to comply with this Court’s order while managing other legal

obligations, litigation, and settlements are a delicate balancing act. Granting Plaintiffs their

relief upsets the equilibrium the Board has sought to reach in addressing the extensive

litigation surrounding the election.

         Particularly with respect to the administration of elections, courts have generally

recognized that the wisest course of action is to “leave the procedural implementation of

[a] preliminary injunction to the State itself.” See Jones v. Governor of Florida, 950 F.3d

795, 830 (11th Cir. 2020). “By leaving to the State substantial discretion in how to comply

with the preliminary injunction, the district court[] . . . respects the State’s sovereignty.”

Id. The alternative—“ordering Defendants to adopt Plaintiffs’ laundry list” of requested

policies—“would require the Court to micromanage the State’s election process.” Coal.

For Good Governance v. Raffensperger, No. 1:20-cv-1677, 2020 WL 2509092, at *4 (N.D.

Ga. May 14, 2020).2 This principle comports with the general rule, applicable in other



2
  See also Short v. Brown, 893 F.3d 671, 679 (9th Cir. 2018) (“Nothing in the Constitution, the Supreme Court’s
controlling precedent, or our case law suggests that we can micromanage a state’s election process to this degree.”);
Mi Familia Vota v. Abbott, -- F. Supp. 3d --, 2020 WL 5366291, at *6 (W.D. Tex. Sept. 7, 2020) (“Should it
exercise the authority Plaintiffs propose, the Court would mandate and implement its own judgment about the proper
administration of elections . . . . In doing so, this Court would override any policy decisions to micromanage
Texas’s election process.”), appeal pending, No. 20-50793 (5th Cir. 2020).

                                                         7



      Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 7 of 17
situations, favoring injunctive relief “with the minimal impact possible on defendants’

discretion over their policies and procedures.” See Armstrong v. Schwarzenegger, 622 F.3d

1058, 1071 (9th Cir. 2010) (referring to injunctions regarding prison administration);

Anderson v. Mecklenburg Cty. Jail, No. 3:12-cv-67, 2013 WL 2456029, at *3 (M.D.N.C.

June 6, 2013) (“Although federal courts may enter injunctions to prevent Eight Amendment

violations, they may not micromanage state prisons.”).

       This Court’s order was relatively straightforward: The Executive Defendants were

prohibited “from the disallowance or rejection . . . of absentee ballots without due process

as to those ballots with a material error that is subject to remediation.” D.E. 124, pp. 182,

185. The injunction is in force “until such time as Defendants implement a law or rule

which provides a voter with notice and an opportunity to be heard before an absentee ballot

with material error subject to remediation is disallowed or rejected.” Id. The order

deliberately left the specifics of implementing a notice and cure process within the

Executive Defendants’ discretion. See id. at 180 (noting that because “it appears Executive

Defendants are on their way towards implementing a curing procedure . . . an injunction

against the rejection of any absentee ballots until [that] time . . . will suffice”). Plaintiffs

make no allegation that any absentee ballots have been disallowed or rejected without being

subject to a cure procedure—and thus make no allegation that the Executive Defendants

have violated the injunction. See generally D.E. 148, 156. Yet, they move for enforcement,

and for a new, detailed injunction that will take election administration out of the Board’s

hands and into their own. In this respect, Plaintiffs’ requests are extraordinary. In the guise

of an enforcement action, Plaintiffs seek to convert this Court’s negative prohibition on

                                               8



     Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 8 of 17
rejecting curable ballots into a series of specific, positive requirements. But “[a] litigant

can’t use an ‘enforcement’ action as a collateral attack on limitations the court deliberately

included in the judgment being ‘enforced.’” Supporters to Oppose Pollution, Inc. v.

Heritage Grp., 973 F.2d 1320, 1328 (7th Cir. 1992).

         The unworkable nature of plaintiffs’ proposed relief is made even more clear when

this case is placed into context as one of ten3 in both state and federal court, challenging

the rules and procedures in place for this November’s elections. The procedures in

Numbered Memo 2020-19 that plaintiffs challenge are implicated in those actions as well.

As a consequence, plaintiffs’ requested relief risks upsetting the Board’s attempts to

resolve and defend those suits. Indeed, as the Court is aware, the implementation of

Numbered Memo 2020-19 has currently been simultaneously ordered as part of a consent

judgment by a state court and enjoined by the Eastern District of North Carolina prior to

its transfer of Wise and Moore to this Court. Additionally, because the state court made its

own findings of fact and conclusions of law in entering the consent judgment, the Executive

Defendants are potentially subject to contempt proceedings should they deviate from the

implementation of the numbered memo as written. See Nohejl v. First Homes of Craven

Cty., Inc., 120 N.C. App. 188, 190-91 (1995). And yet plaintiffs seek the entry of yet

another potentially conflicting order. This Court should deny that request. See Playboy

Ents. Intern., Inc. v. Play Beverages, LLC, No. 13-cv-826, 2013 WL 2151557, at *4 (N.D.


3
  In addition to this matter, this includes, but is not limited to, N.C, Alliance for Retired Americans, et al. v. State of
North Carolina, et al., No. 20-CVS-8881 (Wake Cnty. Super. Ct.); Stringer, et al. v. The State of North Carolina, et
al., No. 20-CVS-5615 (Wake Cnty. Super. Ct.); DSCC, et al. v. The North Carolina State Board of Elections, et al.,
No. 20-CVS-9947 (Wake Cnty. Super. Ct.); and Moore, et al. v. Circosta, et al, 1:20-cv-911 (M.D.N.C.); Wise, et
al. v. N.C. State Board of Elections, et al., 1:20-cv-912 (M.D.N.C.).

                                                             9



       Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 9 of 17
Ill. May 15, 2013) (referring to the “grave consequence for the appearance and actuality of

justice” when “competing injunctions” issue) (internal quotations and alteration omitted).

       B. Plaintiffs Have Failed to Demonstrate the Necessity of Further Injunctive
          Relief.

       Plaintiffs seek a new order that would be the equivalent of the Court issuing a third

memo outlining election procedures drawing piecemeal from Plaintiffs’ preferred

remedies. Specifically, Plaintiffs request a long list of requirements for their preferred

injunctive relief. D.E. 156, pp. 11-13. Plaintiffs are attempting to create the appearance

of a conflict between the cure procedures put in place by the State Board and their desired

remedies, but almost all of the relief requested is already incorporated into the September

22, 2020 cure procedure. Those remaining remedies not incorporated, would not be

effective.

       Specifically, of Plaintiffs’ ten requested remedies they ask the Court to enter, eight

are included in the revised September 22, 2020 Numbered Memo cure procedure:

   (1) Voter signature or witness signature deficiencies cured by a voter certification (See

       September 22, 2020 Numbered Memo 2020-19, D.E. 151-2, p. 2, section 2.1);

   (2) Prohibit rejection or cure where a witness or assistant used a Post Office box address

       or other missing address information (D.E. 151-2, p. 2, Fn3);

   (4) When a cure certification is required, it should be sent to the address which the voter

       used for their absentee ballot request (D.E. 151-2, section 3.1);

   (5) In addition to a mailed cure certification, an electronic copy should be sent via email

       (D.E. 151-2, section 3.1);


                                             10



     Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 10 of 17
   (6) If an email is not available, the county board should call the voter at the phone

       number provided to inform them a cure certification was mailed (D.E. 151-2, section

       3.1);

   (7) When a material error cannot be cured, the county board should spoil the ballot and

       issue a new ballot and provide prompt notice of the deficiency and the issuance of

       a new ballot (D.E. 151-2, section 3.1);

   (8) When a new ballot is issued, the county board should email the voter (D.E. 151-2,

       section 3.1); and

   (9) If email is not available, the county board should call their phone number (D.E. 151-

       2, section 3.1).

D.E. 156, pp. 10-13.

       Only two of Plaintiffs’ requested remedies are not included in the revised Numbered

Memo 2020-19. First, Plaintiffs seek an order requiring that county boards “review every

business day [the] container return envelopes and notify voters within one business day of

any deficiencies.” The numbered memo contains effectively the same procedure, but

allows for some flexibility to account for the large influx of absentee ballots. Section 2 of

the numbered memo states that “County board staff shall, to the extent possible, regularly

review container-return envelopes on each business day . . . .” D.E. 151-2, section 2. And

Section 3.1 requires that “the county board of elections shall contact the voter in writing

within one business day of identifying the deficiency . . . .” D.E. 151-2, section 3.1.

       Second, Plaintiffs request that if a ballot is to be rejected pursuant to North Carolina

law, the county board must provide an opportunity to the voter to be heard to contest the

                                              11



    Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 11 of 17
deficiency or otherwise defend their ballot. D.E. 156, p. 13. This requested remedy is, in

fact, no remedy at all. The revised cure procedure no longer has a process for a hearing at

canvass because this would be confusing to voters, administratively difficult, and pointless.

See. Bell Dec., D.E. 151-3, ¶ 10. The hearing serves no purpose because the cure procedure

offers a voter the opportunity to cure any deficiencies with the container envelope, thus

eliminating any circumstances under which a voter would have to contest rejections. Id.

On the day of the canvass, it is too late to cure any issues, which is why the deadline for

return receipt of a cure certification in the revised memo is the end of business the day

before the canvass. Id.

       To the extent these provisions are incorporated into the revised Numbered Memo

2020-19, the Executive Defendants obviously agree with these suggestions; that is why

these provisions were chosen to be part of the cure process. Nonetheless, Executive

Defendants object to the introduction of a new injunctive order that displaces the current

cure procedure and institutes overlapping procedures.            Such an order would cause

confusion for county boards, particularly in light of the state-court action that has ordered

the State Board to issue the September 22 Numbered Memo.

       Thus, Plaintiffs do not have any constitutional objection with revised Numbered

Memo 2020-19. Instead, they—for whatever reason—prefer some provisions over others.

But plaintiffs’ preferences are just one consideration for the State Board. The State Board

must address the legal claims of not just plaintiffs in this matter, not just the prior injunction

entered in this matter, but all of the myriad legal obligations of the agency, including state

and federal law and other lawsuits and orders entered by other courts. That is why the

                                               12



     Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 12 of 17
implementation of the cure process, even if a revision were required, is best left to the State

Board to address, as it has done with the September 22, 2020 Numbered Memo 2020-19.

       Additionally, Plaintiffs have simply failed to demonstrate that the further relief

described above is merited.

       The Court unquestionably “has the authority to issue further orders to enforce its

prior injunction.” Nat’l Law Ctr. On Homelessness & Poverty v. U.S. Veterans Admin.,

765 F. Supp. 1, 6 (D.D.C. 1991). But Plaintiffs are clearly seeking a new injunction. See

D.E. 148 (requesting the Court “issue an order . . . setting forth a detailed cure procedure”);

156 (requesting the Court “order the State Board of Elections to take the actions described

above”).

       The Court need not fully re-analyze the applicable standards for injunctive relief,

but “[a]s with the initial injunction, . . . an order granting further injunctive relief must also

be ‘narrowly tailored to remedy the specific harm shown.’” Nat’l Law Center, 765 F. Supp.

at 6; see also Roe v. Dep’t of Defense, 947 F.3d 207, 231 (4th Cir. 2020) (“[A] court must

ensure a preliminary injunction is ‘no more burdensome to the defendant than necessary to

provide complete relief to the plaintiffs.’”).

       Plaintiffs have not made the requisite showing that their laundry list of proposals

are “no more burdensome to the [Executive Defendants] than necessary.” Roe, 947 F.3d at

231. Indeed, they do not even attempt to meet this standard. See generally D.E. 148, 156.

Rather, they argue that revised Numbered Memo 2020-19 is “insufficient” to “compl[y]

with the injunction in place.” D.E. 156, at 16. This is plainly incorrect—and Plaintiffs

have presented no evidence or argument that supports this proposition. By contrast, the

                                                 13



     Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 13 of 17
Executive Defendants have shown that the September 22 Numbered Memo does not reject

any ballots without implementing a cure process that governs ballots with material defects

that can be remedied.

       In fact, Plaintiffs’ requested relief would be more burdensome on Executive

Defendants than necessary. The cure procedure in the Numbered Memo maintains the

witness requirement, while remaining responsive to the exigencies posed by COVID-19

and the unintentional but real disparate racial impact of the procedures included in the

initial cure provision. Despite the Executive Defendants’ efforts to maintain and defend

the witness requirement across multiple lawsuits, the Board has nonetheless been subjected

to lawsuits arguing that it has attempted to eliminate the witness requirement—a concern

that this Court has noted, as well. To the extent that Plaintiffs’ requested relief would go

further than Numbered Memo 2020-19, these changes would subject the Executive

Defendants to further litigation, introduce further confusion into the process, and provide

little marginal benefit relative to the due process protections included in Numbered Memo

2020-19.

       But even if Plaintiffs’ request is construed instead as a motion to modify the

injunction, they “bear[] the burden of establishing that a significant change in facts or law

warrants revision . . . of the injunction.” State v. Trump, 871 F.3d 646, 654 (9th Cir. 2017)

(emphasis added); see also Inst. for Justice v. Media Grp. Of America, LLC, No. 1:15-cv-

1410, 2016 WL 8230638, at *1 (E.D. Va. Feb. 2, 2016) (applying same standard).

       Plaintiffs have provided no such significant facts or law. The only relevant changes

in facts to which Plaintiffs point are the various actions the Executive Defendants have

                                             14



    Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 14 of 17
taken in response to various court orders since this Court issued its order on August 4. But

these changes, most significantly the Board’s instruction to county officials to not take any

action on ballots with remediable defects, do not justify Plaintiffs’ requested relief any

more than they justify allowing the Executive Defendants to proceed under the September

22, 2020 numbered memo. The implementation of the cure procedure contained in that

memo will resolve the status of outstanding absentee ballots with remediable defects and

ensure absentee voters’ due process rights are protected.

   II.      Application of Purcell.

         Plaintiffs’ argue that (1) Purcell is not applicable here because the changes by the

State Board via Numbered Memos are not changes to election law, but proactive measures

to abide by the mandates of this Court’s prior injunction; and (2) Purcell urges this Court

not to issue new injunctive relief, but instead recognize that Executive Defendants acted

within the authority provided from the prior injunctive relief.

         Generally, Executive Defendants agree with Plaintiff that all actions taken by the

State Board were intended to remain within the confines of this Court’s prior injunction,

but also to proactively respond to the changing circumstances of the election, including to

address due process issues and potential disparate impacts on the voting population. For

additional arguments on this subject, see Response to Plaintiffs’ Motion to Enforce Order

(D.E. 151) and Executive Defendants’ Response to Legislative Defendant-Intervenors’

Motion for All Writs Act Relief, filed simultaneously herewith.




                                              15



    Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 15 of 17
   III.   As Plaintiffs’ Request, This Court Should Not Enjoin Memo 2020-19.

       Plaintiffs’ argue that this Court has no federal constitutional basis to enjoin the 22

September 2020 Numbered Memo 2020-19 because all arguments raised by the Plaintiffs’

in the related matters of Moore and Wise to support an equal protection claim are legally

insufficient. Executive Defendants agree that the cure provisions enacted in Numbered

Memo 2020-19 do not result in any equal protection violations and should not be relied

upon in this matter to enter a new injunction.

                                     CONCLUSION

       For the reasons above, as well as for the reasons stated in the Response to Plaintiffs’

Motion to Enforce Order (D.E. 151), the Executive Defendants respectfully request that

Court deny plaintiffs’ motion.



       This the 6th day of October 2020.

                                                         JOSHUA H. STEIN
                                                         Attorney General

                                                         /s/ Alexander McC. Peters
                                                         Alexander McC. Peters
                                                         N.C. State Bar No. 13654
                                                         Chief Deputy Attorney General
                                                         Email: apeters@ncdoj.gov

                                                         N.C. Dept. of Justice
                                                         Post Office Box 629
                                                         Raleigh, NC 27602
                                                         Telephone: (919) 716-6900
                                                         Facsimile: (919) 716-6763




                                             16



    Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 16 of 17
                        CERTIFICATE OF WORD COUNT

      Pursuant to the Court’s instructions [D.E. 152, p. 9], the undersigned counsel hereby

certifies that the foregoing Response, including body, headings, and footnotes, contains

4,397 words as measured by Microsoft Word.


      This the 6th day of October, 2020.

                                                       /s/ Alexander McC. Peters
                                                       Alexander McC. Peters
                                                       Chief Deputy Attorney General




                                           17



    Case 1:20-cv-00457-WO-JLW Document 164 Filed 10/06/20 Page 17 of 17
